Title: From John Adams to François Adriaan Van der Kemp, 2 January 1822
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Montizillo. 2d. January. 1822.

I have transmitted to Mr. Quincy, extracts from two of your letters, relative to the name and family of Keimper. —
I rejoice in all your joys and wish you many returns of your happy anniversary.—
I agree with you in the merit of Govr. Clinton.—
In all elective governments there is a perpetual conflict for power between two great parties, among the people. I have been astonished and confounded for seven and forty years, with the constant struggle between the southern and northern States of our beloved Country, for ascendancy. New-York has always decided the balance into whichever scale she chose to cast her weights, and I suppose the parties now expect that she will decide the next election of President. And as Mr Clinton is some what suspected of impartiality, and perhaps rather leaning towards the northern States, every engine has been set in motion and will continue to be exerted to gain Mr Clinton. “Chacun cherche a tirer le couverture a son cote.”
The great object at present, though almost four years ahead, is the election of President of the United States.—All I have to say is that whoever is chosen, he will be but a President with a crown of thorns upon his head. Were it not for the prospect of the next election of President, I should think Mr Clinton would be the almost unanimous choice of the people of New-York, for their Govenour, but electioneering and parliamenteering are like the broth of the witches in Macbeth, composed of every queer ingredient.—
The new year commences pleasantly but who can tell what is to happen before its end? It seems we are ten millions of people at present, acting on a vast theatre where men and women display all their enegies, and I have lived to see the United States possess ten Ships of the line, a number of Frigates, and many Sloops of War, and if Great Britain should turn maniac and make war upon us again, our little Navy will make employment enough for a hundred of her Ships of the line.—
Mr James Perkins has done himself great honour by presenting a noble house to the Boston Athæneum, which you may well suppose has made our friend Shaw very happy, and perhaps a little proud.
I have a great respect for Judge Smith, and was greatly disappointed and mortified that he did not make me a second visit. There was once a prospect of a family connexion between his and mine, but such good fortune seldom falls to the lot of / your affectionate friend & humble servant
John Adams